On May 6, 1896, the opinion was rendered in this case, and on May 25, nineteen days thereafter, appellant asks permission to file a motion for rehearing.
In the application it is stated that the attorney of record for appellant received notice of the affirmance of the judgment, on May 7, the day after the opinion was delivered and judgment entered by this court, that the notice was sent immediately to the general attorneys of appellant at Houston; that the first notice appellant's attorney of record had that the general attorneys expected him to file a motion for rehearing was by a telegram from them dated May 22, which was after the expiration of 15 days from date of delivery of the opinion. In the telegram it was stated that a letter had been written by the general attorneys to the attorney of record to file a motion for rehearing. There is nothing to show that such a letter was ever written except the statement in the telegram, and nothing whatever to show that the letter was ever mailed. It was the business of appellant or its attorneys to see that a motion for a rehearing was filed in proper time, and when it is neglected and no valid excuse is given, a motion for leave to file a motion for rehearing after the *Page 644 
expiration of fifteen days will not be granted. There is nothing in the excuse given in the application for leave to file the motion for rehearing that appeals to the consideration of this court. The rules governing the practice in this court, as prescribed by the statute, will not be set aside on frivolous and insufficient excuses for a failure to conform to them. Kneeland v. Mills (Texas Civ. App.), 25 S.W. Rep., 486.
The motion for leave to file motion for rehearing is overruled.
Overruled.